IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-20092
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

EVANS LEE JONES,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-99-CR-404-1
                      --------------------
                        February 13, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Evans Lee Jones appeals the upward-departure sentence

imposed by the district court following his guilty-plea

convictions for bank robbery by intimidation and unlawful

possession of a firearm by a convicted felon.   He contends that

the district court failed to follow the proper methodology for

departures under U.S.S.G. § 4A1.3 and erroneously relied in part

on a juvenile conviction for unauthorized use of a motor vehicle

as a reason for upward departure.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-20092
                                 -2-

     Our review of the record and the arguments and authorities

convinces us that no reversible error was committed.    The

district court’s explanation why criminal history criminal

history category VI inadequately reflected the seriousness of

Jones’s criminal background and the likelihood of recidivism

“struck a satisfactory balance between ritualistic formalism and

arbitrariness.”   See United States v. Daughenbaugh, 49 F.3d 171,

175 (5th Cir. 1995).   Furthermore, the district court was

entitled to rely upon the presentence report in examining the

facts underlying Jones’s juvenile unauthorized use of a motor

vehicle conviction.    See United States v. Millsaps, 157 F.3d 989,

995 (5th Cir. 1998).

     The judgment of the district court is AFFIRMED.